DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/293970 filed on 03/06/2019.

3.	Claims 1-18 are pending.  

Claims 1, 7 and 13 are independent claims.  

Allowable Subject Matter 

4.	Claims 5, 6, 11, 12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claims 5, 11 and 17, prior art of record does not each and/or fairly suggest that “a first memory includes a first storage area allocated to the virtual machine and a cache area for caching data that is stored in a second storage area within the second memory allocated to the virtual machine, and the processor is further configured to: generate first update information that indicates an updated portion of the first storage area and second update information that indicates an updated portion of the cache area in a case where it is determined that the additional storage amount exceeds the allocatable storage amount; write writing-in data issued by the virtual machine in the cache area in a case where a logical address of the writing-in data corresponds to the second storage area; record information that indicates that the cache area has been updated in the second update information; report a logical address .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antony et al., US 2016/0124774 (hereinafter Anthony).
   In regards to claim 1, Antony teaches:
An information processing apparatus comprising: a first memory for storing data to be used by a virtual machine; and a processor coupled to the first memory and the processor configured to: determine whether an additional storage amount requested by the virtual machine exceeds an allocatable storage amount for the virtual machine within a storage capacity of the first memory (Abstract, Techniques for managing computing resources in a cluster are disclosed. In one embodiment, a method includes identifying a virtual machine requiring additional memory. The virtual machine runs on a first host computing system), (p. 5, column 1, lines 24-26, see identifying a virtual machine requiring additional memory, wherein the virtual machine runs on a first host computing system) and (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing 
determine, in a case where it is determined that the additional storage amount exceeds the allocatable storage amount, whether it is possible to allocate a required storage amount from a second memory in another information processing apparatus (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a VM running on a host computing system to increase the virtual machine memory beyond the maximum amount of physical memory that the host computing system can allocate to the VM), (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system), (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified) and (p. 2, [0017], FIG. 1 illustrates cluster 102 communicative with management server 104. Further, cluster 102 includes host computing systems 106A-N having associated VMs running therein… Host computing system requirements represent memory that is used by other host functions, such as memory used by a virtualization software layer (i.e., a hypervisor)).
the required storage amount is equivalent to a shortage in storage amount in the first memory to fully allocate the additional storage amount (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a VM 
request the another information processing apparatus to allocate the required storage amount in a case where it is determined that it is possible to allocate the required storage amount from the second memory (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system) and (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified).

   In regards to claim 7, Antony teaches:
An information processing system comprising: a first information processing apparatus including: a first memory for storing data to be used by a virtual machine that runs in the first information processing apparatus; and a first processor coupled to the first memory; and a second information processing apparatus including: a second memory; and the first processor is configured to: (Abstract, Techniques for managing computing resources in a cluster are disclosed. In one embodiment, a method includes identifying a virtual machine requiring additional memory. The virtual machine runs on a first host computing system), (p. 5, column 1, lines 24-26, see identifying a virtual machine requiring 
a second processor coupled to the second memory (p. 4, [0033], see In one embodiment, a second host computing system having the required additional memory is identified). 
determine whether an additional storage amount requested by the virtual machine exceeds an allocatable storage amount for the virtual machine within a storage capacity of the first memory (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a VM running on a host computing system to increase the virtual machine memory beyond the maximum amount of physical memory that the host computing system can allocate to the VM), (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system), (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified) and (p. 2, [0017], FIG. 1 illustrates cluster 102 communicative with management server 104. Further, cluster 102 includes host computing systems 106A-N having associated VMs running therein… Host computing 
determine, in a case where it is determined that the additional storage amount exceeds the allocatable storage amount, whether it is possible to allocate a required storage amount from the second memory (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a VM running on a host computing system to increase the virtual machine memory beyond the maximum amount of physical memory that the host computing system can allocate to the VM), (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system), (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified) and (p. 2, [0017], FIG. 1 illustrates cluster 102 communicative with management server 104. Further, cluster 102 includes host computing systems 106A-N having associated VMs running therein… Host computing system requirements represent memory that is used by other host functions, such as memory used by a virtualization software layer (i.e., a hypervisor)).
the required storage amount is equivalent to a shortage in storage amount in the first memory to fully allocate the additional storage amount (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a VM running on a host computing system to increase the virtual machine memory 
request the second information processing apparatus to allocate the required storage amount in a case where it is determined that it is possible to allocate the required storage amount from the second memory (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system) and (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified).

    In regards to claim 13, Antony teaches:
A non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: determining whether an additional storage amount requested by a virtual machine exceeds an allocatable storage amount for the virtual machine within a storage capacity of a first memory in the computer (Abstract, Techniques for managing computing resources in a cluster are disclosed. In one embodiment, a method includes identifying a virtual machine requiring additional memory. The virtual machine runs on a first host computing system), (p. 5, column 1, lines 24-26, see identifying a virtual machine requiring additional memory, wherein the virtual machine runs on a first host computing system) and (p. 3, [0030], see FIG. 
determining, in a case where it is determined that the additional storage amount exceeds the allocatable storage amount, whether it is possible to allocate a required storage amount from a second memory in another computer (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a VM running on a host computing system to increase the virtual machine memory beyond the maximum amount of physical memory that the host computing system can allocate to the VM), (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system), (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified) and (p. 2, [0017], FIG. 1 illustrates cluster 102 communicative with management server 104. Further, cluster 102 includes host computing systems 106A-N having associated VMs running therein… Host computing system requirements represent memory that is used by other host functions, such as memory used by a virtualization software layer (i.e., a hypervisor)).
the required storage amount is equivalent to a shortage in storage amount in the first memory to fully allocate the additional storage amount (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a 
requesting the another computer to allocate the required storage amount in a case where it is determined that it is possible to allocate the required storage amount from the second memory (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system) and (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified).

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2, 3, 8, 9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Antony in view of Kolesnik et al., U.S. Patent No. 10,489,177 (hereinafter Kolesnik). 
In regards to claims 1, 7, and 13 the rejections above are incorporated respectively.
claim 2, Antony teaches:
determine whether it is possible to allocate the required storage amount from the second memory based on a response received from the hypervisor (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a VM running on a host computing system to increase the virtual machine memory beyond the maximum amount of physical memory that the host computing system can allocate to the VM), (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system), (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified) and (p. 2, [0017], FIG. 1 illustrates cluster 102 communicative with management server 104. Further, cluster 102 includes host computing systems 106A-N having associated VMs running therein… Host computing system requirements represent memory that is used by other host functions, such as memory used by a virtualization software layer (i.e., a hypervisor)).
request the hypervisor to allocate the required storage amount in a case where it is determined that it is possible to allocate the required storage amount from the second memory (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to 
Antony doesn’t explicitly teach:   
send an inquiry that indicates the required storage amount to a hypervisor that runs in the another information processing apparatus.
However, Kolesnik teaches such use: (column 1, lines 20-27, see a virtual machine may function as a self-contained platform, executing its own "guest" operating system and software applications.  Typically, software on the host machine known as a "hypervisor" (or a "virtual machine monitor") manages the execution of one or more virtual machines, providing a variety of functions such as virtualizing and allocating resources, context switching among virtual machines, etc.), (column 9, lines 28-67, see method 400 begins at block 405 where the processing device receives, from a client device of a user, a request for resource allocation.  The request may be and/or or include a request for a memory resource (e.g., virtual memory of a given size), a storage resource (e.g., storage space of a given size), a processing resource (e.g., a number of CPUs or virtual processing units), a network resource (e.g., a network bandwidth), etc. The request may be and/or include a request to create a virtual disk, a virtual machine, a network interface, etc.) and (column 10, lines 28-29, see at block 435, the processing device can allocate the additional resource). 
Antony and Kolesnik are analogous art because they are from the same field of endeavor, resource allocation management.


   In regards to claim 3, Antony teaches:
determine whether it is possible to allocate the used storage amount from the second memory based on a response received from the hypervisor (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system) and (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified). 
Antony doesn’t explicitly teach:
send an inquiry that indicates a used storage amount that includes the required storage amount to a hypervisor that runs in the another information processing apparatus; request the hypervisor to allocate the used storage amount in a 
However, Kolesnik teaches such use: (column 1, lines 20-27, see a virtual machine may function as a self-contained platform, executing its own "guest" operating system and software applications.  Typically, software on the host machine known as a "hypervisor" (or a "virtual machine monitor") manages the execution of one or more virtual machines, providing a variety of functions such as virtualizing and allocating resources, context switching among virtual machines, etc.), (column 9, lines 28-67, see method 400 begins at block 405 where the processing device receives, from a client device of a user, a request for resource allocation.  The request may be and/or or include a request for a memory resource (e.g., virtual memory of a given size), a storage resource (e.g., storage space of a given size), a processing resource (e.g., a number of CPUs or virtual processing units), a network resource (e.g., a network bandwidth), etc. The request may be and/or include a request to create a virtual disk, a virtual machine, a network interface, etc.) and (column 10, lines 28-29, see at block 435, the processing device can allocate the additional resource). 
Antony and Kolesnik are analogous art because they are from the same field of endeavor, resource allocation management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Antony and Kolesnik before him or her, to modify the system of Antony to include the teachings of Kolesnik, as a system for resource reconciliation in a virtualized computer system, and accordingly it would enhance the system of Antony, 

   In regards to claim 8, Antony teaches:
determine whether it is possible to allocate the required storage amount from the second memory based on a response received from the second processor (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a VM running on a host computing system to increase the virtual machine memory beyond the maximum amount of physical memory that the host computing system can allocate to the VM), (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system), (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified) and (p. 2, [0017], FIG. 1 illustrates cluster 102 communicative with management server 104. Further, cluster 102 includes host computing systems 106A-N having associated VMs running therein… Host computing system requirements represent memory that is used by other host functions, such as memory used by a virtualization software layer (i.e., a hypervisor)).
request the second processor to allocate the required storage amount in a case where it is determined that it is possible to allocate the required storage amount from the second memory (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system) and (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified). 
Antony doesn’t explicitly teach:
send an inquiry that indicates the required storage amount to the second processor.
However, Kolesnik teaches such use: (column 1, lines 20-27, see a virtual machine may function as a self-contained platform, executing its own "guest" operating system and software applications.  Typically, software on the host machine known as a "hypervisor" (or a "virtual machine monitor") manages the execution of one or more virtual machines, providing a variety of functions such as virtualizing and allocating resources, context switching among virtual machines, etc.), (column 9, lines 28-67, see method 400 begins at block 405 where the processing device receives, from a client device of a user, a request for resource allocation.  The request may be and/or or include a request for a memory resource (e.g., virtual memory of a given size), a storage resource (e.g., storage space of a given size), a processing resource (e.g., a number of CPUs or virtual processing units), a network resource (e.g., a network bandwidth), etc. The request may 
Antony and Kolesnik are analogous art because they are from the same field of endeavor, resource allocation management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Antony and Kolesnik before him or her, to modify the system of Antony to include the teachings of Kolesnik, as a system for resource reconciliation in a virtualized computer system, and accordingly it would enhance the system of Antony, which is focused on cluster resource management, because that would provide Antony with the ability to process a request for memory allocation, as suggested by Kolesnik (column 9, lines 28-67, column 13, lines 1-9).      

   In regards to claim 9, Antony teaches:
determine whether it is possible to allocate the used storage amount from the second memory based on a response received from the second processor (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system) and (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified). 

send an inquiry that indicates a used storage amount that includes the required storage amount to the second processor; request the second processor to allocate the used storage amount in a case where it is determined that it is possible to allocate the used storage amount from the second memory.
However, Kolesnik teaches such use: (column 1, lines 20-27, see a virtual machine may function as a self-contained platform, executing its own "guest" operating system and software applications.  Typically, software on the host machine known as a "hypervisor" (or a "virtual machine monitor") manages the execution of one or more virtual machines, providing a variety of functions such as virtualizing and allocating resources, context switching among virtual machines, etc.), (column 9, lines 28-67, see method 400 begins at block 405 where the processing device receives, from a client device of a user, a request for resource allocation.  The request may be and/or or include a request for a memory resource (e.g., virtual memory of a given size), a storage resource (e.g., storage space of a given size), a processing resource (e.g., a number of CPUs or virtual processing units), a network resource (e.g., a network bandwidth), etc. The request may be and/or include a request to create a virtual disk, a virtual machine, a network interface, etc.) and (column 10, lines 28-29, see at block 435, the processing device can allocate the additional resource). 
Antony and Kolesnik are analogous art because they are from the same field of endeavor, resource allocation management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having 

   In regards to claim 14, Antony teaches:
determining whether it is possible to allocate the required storage amount from the second memory based on a response received from the hypervisor (p. 1, [0013], see the term “additional memory” refers to additional physical memory required for a VM running on a host computing system to increase the virtual machine memory beyond the maximum amount of physical memory that the host computing system can allocate to the VM), (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system), (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified) and (p. 2, [0017], FIG. 1 illustrates cluster 102 communicative with management server 104. Further, cluster 102 includes host computing systems 106A-N having associated VMs running therein… Host computing system requirements represent memory that is used by other host 
requesting the hypervisor to allocate the required storage amount in a case where it is determined that it is possible to allocate the required storage amount from the second memory (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system) and (p. 3, [0030], see FIG. 4 is example flow diagram 400 for managing computing resources in a cluster. At step 402, a VM requiring additional memory is identified). 
Antony doesn’t explicitly teach:
sending an inquiry that indicates the required storage amount to a hypervisor that runs in the another computer.
However, Kolesnik teaches such use: (column 1, lines 20-27, see a virtual machine may function as a self-contained platform, executing its own "guest" operating system and software applications.  Typically, software on the host machine known as a "hypervisor" (or a "virtual machine monitor") manages the execution of one or more virtual machines, providing a variety of functions such as virtualizing and allocating resources, context switching among virtual machines, etc.), (column 9, lines 28-67, see method 400 begins at block 405 where the processing device receives, from a client device of a user, a request for resource allocation.  The request may be and/or or include a request for a memory resource (e.g., virtual memory of a given size), a storage resource (e.g., 
Antony and Kolesnik are analogous art because they are from the same field of endeavor, resource allocation management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Antony and Kolesnik before him or her, to modify the system of Antony to include the teachings of Kolesnik, as a system for resource reconciliation in a virtualized computer system, and accordingly it would enhance the system of Antony, which is focused on cluster resource management, because that would provide Antony with the ability to process a request for memory allocation, as suggested by Kolesnik (column 9, lines 28-67, column 13, lines 1-9).      

   In regards to claim 15, Antony teaches:
determining whether it is possible to allocate the used storage amount from the second memory based on a response received from the hypervisor (p. 4, [0033], see in one embodiment, a second host computing system having the required additional memory is identified. Further, the required additional memory available in the second host computing system is allocated to the VM using a connection to the second host computing system) and (p. 3, [0030], see FIG. 4 is example 
Antony doesn’t explicitly teach:
sending an inquiry that indicates a used storage amount that includes the required storage amount to a hypervisor that runs in the another computer; requesting the hypervisor to allocate the used storage amount in a case where it is determined that it is possible to allocate the used storage amount from the second memory.
However, Kolesnik teaches such use: (column 1, lines 20-27, see a virtual machine may function as a self-contained platform, executing its own "guest" operating system and software applications.  Typically, software on the host machine known as a "hypervisor" (or a "virtual machine monitor") manages the execution of one or more virtual machines, providing a variety of functions such as virtualizing and allocating resources, context switching among virtual machines, etc.), (column 9, lines 28-67, see method 400 begins at block 405 where the processing device receives, from a client device of a user, a request for resource allocation.  The request may be and/or or include a request for a memory resource (e.g., virtual memory of a given size), a storage resource (e.g., storage space of a given size), a processing resource (e.g., a number of CPUs or virtual processing units), a network resource (e.g., a network bandwidth), etc. The request may be and/or include a request to create a virtual disk, a virtual machine, a network interface, etc.) and (column 10, lines 28-29, see at block 435, the processing device can allocate the additional resource). 

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Antony and Kolesnik before him or her, to modify the system of Antony to include the teachings of Kolesnik, as a system for resource reconciliation in a virtualized computer system, and accordingly it would enhance the system of Antony, which is focused on cluster resource management, because that would provide Antony with the ability to process a request for memory allocation, as suggested by Kolesnik (column 9, lines 28-67, column 13, lines 1-9).      

9.	Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Antony in view of Kolesnik in view of Flemming et al., US 2008/0244214 (hereinafter Flemming).
   In regards to claims 1, 2, 7, 8, 13 and 14 the rejections above are incorporated accordingly.
   In regards to claim 4, Antony and Kolesnik, in particular Antony doesn’t explicitly teach:
request the hypervisor to read out data requested by the virtual machine in a case where a logical address of the read out data corresponds to a storage area in the second memory; receive the read out data from the hypervisor; write the received read out data in a cache area within the first memory; and report a logical address of the read out data in the cache area to the virtual machine.

Antony, Kolesnik and Flemming are analogous art because they are from the same field of endeavor, memory management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Antony, Kolesnik and Flemming before him or her, to modify the system of Antony and Kolesnik, in particular Antony to include the teachings of Flemming, as a workload management in a virtualized data processing environment, and accordingly it would enhance the system of Antony, which is focused on cluster resource management, because that would provide Antony with the ability to access data, as suggested by Flemming (p. 4, [0040], p. 8, [0080]).      

   In regards to claim 10,
request the second processor for reading-out data requested by the virtual machine in a case where a logical address of the reading-out data corresponds to a storage area in the second memory; receive the reading-out data from the second processor; write the received reading-out data in a cache area within the first memory; and report a logical address of the reading-out data in the cache area to the virtual machine.
However, Flemming teaches such use: (p. 1, [0006], see an important aspect of logical partitioning is management of the respective partition workloads.  In POWER5, for example, a workload manager called a hypervisor manages the workload among the partitions) and (p. 4, [0040], see the task of cache 206 is then to determine whether the memory content is present in the cache's storage and, (a) if so, return the cached data to the CPU, or (b) if not, fetch the memory content from main memory, such as shared memory 125, before performing the load or store). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such logical address must me reported before such load/store can occur). 
Antony, Kolesnik and Flemming are analogous art because they are from the same field of endeavor, memory management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Antony, Kolesnik and Flemming before him or her, to modify the system of Antony and Kolesnik, in particular Antony to include the teachings of Flemming, as a workload management in a virtualized data processing environment, and accordingly it would enhance the system of Antony, which is focused on cluster resource 

   In regards to claim 16, Antony and Kolesnik, in particular Antony doesn’t explicitly teach:
requesting the hypervisor for reading-out data requested by the virtual machine in a case where a logical address of the reading-out data corresponds to a storage area in the second memory; receiving the reading-out data from the hypervisor; writing the received reading-out data in a cache area within the first memory; and reporting a logical address of the reading-out data in the cache area to the virtual machine.
However, Flemming teaches such use: (p. 1, [0006], see an important aspect of logical partitioning is management of the respective partition workloads.  In POWER5, for example, a workload manager called a hypervisor manages the workload among the partitions) and (p. 4, [0040], see the task of cache 206 is then to determine whether the memory content is present in the cache's storage and, (a) if so, return the cached data to the CPU, or (b) if not, fetch the memory content from main memory, such as shared memory 125, before performing the load or store). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such logical address must me reported before such load/store can occur). 
Antony, Kolesnik and Flemming are analogous art because they are from the same field of endeavor, memory management.
.      
Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

SHI et al.   20180011797 		Relates to VMM memory allocation
Ali et al.    8769184    		Relates to VMM memory allocation
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193